Citation Nr: 0108182	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-04 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for cirrhosis of the 
liver.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to 
September 1953, with subsequent service in the Air Force 
Reserves from September 1953 to November 1955, as well as 
unverified service in the Naval Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Winston-Salem, 
North Carolina, which denied the veteran's claims of 
entitlement to service connection for hypertension, "legs 
giving out, " and cirrhosis of the liver.  The veteran 
perfected a timely appeal of this determination to the Board.  
In addition, because the RO has subsequently recharacterized 
the veteran's leg claim as one seeking service connection for 
gout, the Board has likewise identified it on the title page.

In a March 2000 rating decision, the RO denied service 
connection for diabetes mellitus, arteriosclerosis, and a 
cerebral concussion (claimed as a head concussion) on the 
basis that the veteran's claims for these benefits were not 
well grounded.  The RO notified the veteran of these 
determinations later that same month.  To date, the record 
does not reflect that the veteran has disagreed with any of 
these determinations and as such, none of these claims is 
before the Board.  Recently, however, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  This law provides, among other things, 
that any veteran whose claim was denied or dismissed by VA, 
the United States Court of Appeals for Veterans Claims 
(Court) or the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) from July 14, 1999, to November 9, 
2000, on the basis that it was not well grounded, as that 
term was formerly used in 38 U.S.C.A. § 5107(a) (1999), may 
have his or her claim readjudicated under the new law.  In 
light of the newly enacted statute, the veteran is hereby 
advised that if he wishes to have his claims for diabetes 
mellitus, arteriosclerosis, and/or a cerebral concussion 
readjudicated pursuant to the new law, he must affirmatively 
communicate that intent, and his request must be received by 
VA no later than November 9, 2002.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REMAND

In his January 2000 Substantive Appeal (on VA Form 9, Appeal 
to the Board), the veteran requested that he be afforded a 
hearing conducted before a Member of the Board at the local 
VA office.  To date, the veteran has not been afforded the 
opportunity to appear at a hearing conducted before a 
traveling Member of the Board and the claims file does not 
reflect that he has withdrawn his request for such a hearing.  
Accordingly, this case must be remanded.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

The appellant should be scheduled for a 
"Travel Board" hearing following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 1991 & Supp. 2000) and 38 C.F.R. 
§ 20.704 (2000).

The purpose of this REMAND is to ensure that all due process 
requirements are met, and it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence or argument 
within the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


